DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by US2018/0290279 (Kobori).
Regarding claim 1, Kobori discloses a fastener driver (fastener driving machine; 10)(Figure 1) comprising: 
an outer cylinder (cylinder case part; 11a) having a first end (end near rotary disk; 26)(Figure 4) and an opposite, second end (end near cover; 51)(Figure 4); 
an inner cylinder (cylinder; 12) positioned within the outer cylinder (cylinder case part; 11a)(Figure 4); 
a moveable piston (piston; 13) positioned within the inner cylinder (cylinder; 12)(Figure 1); 
a driver blade (driver blade; 15) attached to the piston (“a driver blade is coupled to the piston”; [0030]) and movable therewith between a top-dead-center position (Figure 4) near the second end (end near cover; 51) and a bottom-dead-center position (Figure 3) near the first end (end near rotary disk; 26) along a drive axis (“Figures 1 and 3 show a state where the driver blade is driven by the piston to become forward limit position (bottom dead point). Figure 4 shows a state where the piston becomes a backward limit position (top dead point) by means of driver blade”; [0033]); and 
a frame (motor case part; 11b)(Figure 7) extending from the first end (end near rotary disk; 26)(Figure 4), wherein the frame is integrally formed with the outer cylinder (cylinder case part; 11a) as a single piece (“motor case part 11b is integrated with a tip part of the cylinder case part 11a”; [0029]).
Regarding claim 2, Kobori discloses the fastener driver of claim 1, further comprising an end cap (cover; 51) positioned adjacent the second end (end near cover; 51)(Figure 3), wherein the end cap (cover; 51) fluidly seals the inner cylinder (cylinder; 12) and the outer cylinder (cylinder case part; 11a) from an outside atmosphere (“the pressure accumulation container is covered by cover 51 mounted in the cylinder case part; 11a. A sheet-like vibration isolation rubber is assembled between the cover and the pressure accumulation container”; [0040]).
Regarding claim 3, Kobori discloses the fastener driver of claim 1, wherein the frame (motor case part; 11b) includes a lifter housing portion (“rotary disk is provided in the motor case part 11b”; [0034])(Figure 9) configured to support a lifter assembly operable to move the driver blade from the bottom- dead-center position (Figure 3) toward the top-dead-center position (Figure 4)(“the electric motor is driven, this causes the rotary disk to be rotationally driven, and the piston is driven to the top part of the cylinder”; [0043]), and wherein the lifter housing portion (“rotary disk is provided in the motor case part 11b”; [0034])(Figure 9) is integrally formed with the outer cylinder as a single piece (“motor case part 11b is integrated with a tip part of the cylinder case part 11a”; [0029]).
Regarding claim 4, Kobori discloses the fastener driver of claim 3, further comprising a fill valve assembly (filling valve; 71) coupled to the outer cylinder (cylinder case part; 11a)(Figure 9)(“an opening 74 is provided at a portion facing a filling valve 71 on a cylinder case part 11a of a housing 11”; [0057]), wherein the fill valve assembly includes a port (supply port) in selective fluid communication with a storage chamber (compression chamber; 45) between the outer (cylinder case part; 11a) and inner cylinders (cylinder; 12)(figure 4), and wherein the fill valve assembly (filling valve; 71) also includes a fill valve (“a check valve is assembled in the filling valve 71”; [0046]) within the port (“when the supply port of compressed air supplying means is connected to the joint part 73, the check valve is opened, and a compressed gas is filled in the compression chamber 45”; [0046]).
Regarding claim 6, Kobori discloses the fastener driver of claim 1, wherein the outer cylinder (cylinder case part; 11a) includes a cylindrical portion and a frusto-conical portion (see annotated Figure 1 below) adjacent the second end (end near cover 51) and the cylindrical portion, wherein the cylindrical portion defines a first longitudinal axis (central axis; O1)(Figure 1)(“the compression chamber of the pressure accumulating container is eccentrically provided with respect to the central axis O1 of the cylinder”; [0038]) and the frusto-conical portion defines a second longitudinal axis (see annotated Figure 1 below) coaxial with the second end of the outer cylinder (centered on cover; 51), and wherein the first (central axis; O1) and second longitudinal axes are offset (see annotated Figure 1 below)(“a center O2 of the bottom wall portion 42 is eccentrically provided by an amount of eccentricity E from the central axis O1 of the cylinder 12 toward the handle part, and the bottom wall portion 42 is shifted in the radial direction with respect to the cylinder”; [0038]).

    PNG
    media_image1.png
    779
    780
    media_image1.png
    Greyscale

Regarding claim 7, Kobori discloses the fastener driver of claim 6, wherein the inner cylinder (cylinder; 12) defines a third longitudinal axis (“central axis O1 of cylinder 12”; [0034]) coaxial with the first longitudinal axis (central axis; O1)(Figure 3).
Regarding claim 8, Kobori discloses the fastener driver of claim 6, wherein the frusto-conical portion extends from the cylindrical portion toward the second end (see annotated Figure 1 above).
Regarding claim 9, Kobori discloses the fastener driver of claim 1, wherein the outer cylinder (cylinder case part; 11a) is non-concentric with the inner cylinder (cylinder; 12)(“a center O2 of the bottom wall portion 42 is eccentrically provided by an amount of eccentricity E from the central axis O1 of the cylinder 12 toward the handle part, and the bottom wall portion 42 is shifted in the radial direction with respect to the cylinder”; [0038]).
Regarding claim 10, Kobori discloses the fastener driver of claim 1, wherein the first end (cylinder portion end; see annotated Figure 1 above) is a first circular end having a first inner diameter (equal to the inner diameter of cylindrical part; 23b)(Figure 4), and wherein the second end (end near cover; 51) is a second circular end (Figure 2) having a second inner diameter that is greater than the first inner diameter (Figure 4). Note: although dimensions are not shown in and of the Figures, it is clear that the diameter of the first end of the cylinder, near the rotary disk 26, is smaller than the second end of the cylinder, near the cover 15 (Figure 3).
Regarding claim 11, Kobori discloses a fastener driver (fastener driving machine; 10)(Figure 1)  comprising: 
an outer cylinder (cylinder case part; 11a); 
an inner cylinder (cylinder; 12) positioned within the outer cylinder (cylinder case part; 11a)(Figure 4); 
a moveable piston (piston; 13) positioned within the inner cylinder (cylinder; 12)(Figure 1); 
a driver blade (driver blade; 15) attached to the piston (“a driver blade is coupled to the piston”; [0030]) and movable therewith between a top-dead-center position (Figure 4) and a bottom-dead-center position (Figure 3) along a drive axis (“Figures 1 and 3 show a state where the driver blade is driven by the piston to become forward limit position (bottom dead point). Figure 4 shows a state where the piston becomes a backward limit position (top dead point) by means of driver blade”; [0033]); and 
a frame (motor case part; 11b) integrally formed with the outer cylinder (cylinder case part; 11a) as a single piece (“motor case part 11b is integrated with a tip part of the cylinder case part 11a”; [0029]), the frame having a lifter housing portion (“rotary disk is provided in the motor case part 11b”; [0034])(Figure 9) configured to support a lifter assembly operable to move the driver blade (driver blade; 15) from the bottom-dead-center position (Figure 3) toward the top-dead-center position (Figure 4)(“the electric motor is driven, this causes the rotary disk to be rotationally driven, and the piston is driven to the top part of the cylinder”; [0043]).
Regarding claim 12, Kobori discloses the fastener driver of claim 11, wherein the outer cylinder (cylinder case part; 11a) includes a first end (end near rotary disk; 26)(Figure 4) and an opposite, second end (end near cover; 51)(Figure 3), an end cap (cover; 51) is positioned adjacent the second end (Figure 3), and the end cap (cover; 51) fluidly seals the inner cylinder (cylinder; 12) and the outer cylinder (cylinder case part; 11a) from an outside atmosphere (“the pressure accumulation container is covered by cover 51 mounted in the cylinder case part; 11a. A sheet-like vibration isolation rubber is assembled between the cover and the pressure accumulation container”; [0040]).
Regarding claim 13, Kobori discloses the fastener driver of claim 11, wherein the outer cylinder (cylinder case part; 11a) includes a first end (end near rotary disk; 26)(Figure 4) near the piston (piston; 13) when in the bottom-dead-center position (Figure 3) and an opposite, second end (end near cover; 51)(Figure 3), near the piston (piston; 13) when in the top-dead-center position (Figure 4), the frame (motor case part; 11b) extends from the first end (Figure 7), and the lifter housing portion (“rotary disk is provided in the motor case part 11b”; [0034]) is integrally formed with the outer cylinder (cylinder case part; 11a) as a single piece (“motor case part 11b is integrated with a tip part of the cylinder case part 11a”; [0029]).
Regarding claim 14, Kobori discloses the fastener driver of claim 3, further comprising a fill valve assembly (filling valve; 71) coupled to the outer cylinder (cylinder case part; 11a)(Figure 9)(“an opening 74 is provided at a portion facing a filling valve 71 on a cylinder case part 11a of a housing 11”; [0057]), wherein the fill valve assembly includes a port (supply port) in selective fluid communication with a storage chamber (compression chamber; 45) between the outer (cylinder case part; 11a) and inner cylinders (cylinder; 12)(figure 4), and wherein the fill valve assembly (filling valve; 71) also includes a fill valve (“a check valve is assembled in the filling valve 71”; [0046]) within the port (“when the supply port of compressed air supplying means is connected to the joint part 73, the check valve is opened, and a compressed gas is filled in the compression chamber 45”; [0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0290279 (Kobori) in view of US2021/0205969 (Zhu).
Regarding claims 5 and 15, Kobori discloses the fastener driver of claim 4, further comprising a housing having a handle portion (handle part; 11c) and a cylinder support portion (protruding portion 21, 22)(Figure 1), and wherein the outer cylinder (cylinder case part; 11a) is at least partially received in the cylinder support portion (“a protruding portion 21 and 22 are provided in the cylinder case part 11a. The protruding portion 21 abuts on an outer peripheral surface of the cylinder 12…protruding portion 22 abuts the outer peripheral surface of the cylinder 12”; [0032]). 
Kobori does not disclose wherein the fill valve assembly is located within the handle portion.
Zhu discloses wherein the fill valve assembly (gas source port; 38)(Figure 6) is located within the handle portion (“the gas supply cylinder 11 is disposed within a handle 37 and has a gas source port 38 disposed in an end of the handle”; [0035]). Zhu further discloses the rotary knob 13 of gas port 38 is turnable by an operator to seal the gas supply cylinder with the valve assembly [0036](Figure 13).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Kobori’s fill valve assembly with the fill valve assembly located within the handle portion, as disclosed by Zhu. Doing so would allow the operator to easily reach the fill valve assembly knob to open and/or seal the gas supply cylinder, as recognized by Zhu.

Claims 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0290279 (Kobori) in view of US2019/0202043 (Noguchi) in further view of US 5263,842 (Fealey).
Regarding claim 16, Kobori discloses a fastener driver (fastener driving machine; 10)(Figure 1)  comprising: 
an outer cylinder (cylinder case part; 11a) ; 
an inner cylinder (cylinder; 12) positioned within the outer cylinder (cylinder case art; 11a)(Figure 4); 
a moveable piston (piston; 13) positioned within the inner cylinder (cylinder; 12)(Figure 1); 
a driver blade (driver blade; 15) attached to the piston (“a driver blade is coupled to the piston”; [0030]) and movable therewith between a top-dead-center position (Figure 4) and a bottom-dead-center position (Figure 3) along a drive axis (“Figures 1 and 3 show a state where the driver blade is driven by the piston to become forward limit position (bottom dead point). Figure 4 shows a state where the piston becomes a backward limit position (top dead point) by means of driver blade”; [0033]); 
a frame (motor case part; 11b) integrally formed with the outer cylinder (cylinder case part; 11a) as a single piece (“motor case part 11b is integrated with a tip part of the cylinder case part 11a”; [0029]); and 
a nosepiece (holder; 23 and nose part; 16 assembly) supported by the frame (motor case part; 11b)(Figure 4), 
wherein the nosepiece (holder; 23 and nose part; 16 assembly) includes a nosepiece base (cylindrical part; 23b) and a nosepiece cover (end wall part; 23a and ejection port; 17) that define a fastener firing channel therebetween (“the driver blade penetrates a through hole 24 provided in the end wall part 23a; [0032]. The driver blade is supported in an ejection port 17 of a nose part 16 provided on the housing 11 so that the driver blade 15 can freely reciprocate in an axial direction thereof”; [0030]).
Kobori does not disclose wherein the nosepiece base is integrally formed with the frame as a single piece.
Noguchi discloses wherein the nosepiece base is formed with the frame (frame surrounding and supporting wheel; 50)(Figure 2). The nosepiece and frame shown in Figure 2 have the same hatching lines so it appears the nosepiece and frame are an integral, single unit. However, Noguchi does not explicitly state wherein the nosepiece and frame are integral and formed as a single unit.
Fealey discloses a nosepiece integrally formed with a housing (“the fixed nosepiece 34, while shown as a separate piece fixed by bolts 36 to the housing portion, could be formed as an integral part of the housing portion 16”; col. 5, lines 41-44). Fealey also disclose wherein the nosepiece extends from the base of the cylindrical member 18, to the tip of the workpiece engaging member 48.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify the separate nosepiece and frame of Kobori, to form one integral unit. Combining the nosepiece and frame is well known in the art, and can be an alternative to attaching the separate parts using bolts, as disclosed by Noguchi and Fealey. In addition, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 17, Kobori, as modified by Noguchi and Fealey, discloses the fastener driver of claim 16, Kobori further discloses wherein the outer cylinder (cylinder case part; 11a) includes a first end (end near rotary disk; 26)(Figure 4) and an opposite, second end (end near cover; 51)(Figure 3), an end cap (cover; 51) is positioned adjacent the second end (Figure 3), and the end cap (cover; 51) fluidly seals the inner cylinder (cylinder; 12) and the outer cylinder (cylinder case part; 11a) from an outside atmosphere (“the pressure accumulation container is covered by cover 51 mounted in the cylinder case part; 11a. A sheet-like vibration isolation rubber is assembled between the cover and the pressure accumulation container”; [0040]).
Regarding claim 18, Kobori, as modified by Noguchi and Fealey, discloses the fastener driver of claim 16, Kobori further discloses wherein the outer cylinder (cylinder case part; 11a) includes a first end (end near rotary disk; 26)(Figure 4) near the piston (piston; 13) when in the bottom-dead-center position (Figure 3) and an opposite, second end (end near cover; 51)(Figure 3), near the piston (piston; 13) when in the top-dead-center position (Figure 4), the frame (motor case part; 11b) extends from the first end (Figure 7), and the lifter housing portion (“rotary disk is provided in the motor case part 11b”; [0034]) is integrally formed with the outer cylinder (cylinder case part; 11a) as a single piece (“motor case part 11b is integrated with a tip part of the cylinder case part 11a”; [0029]).
Regarding claim 19, Kobori, as modified by Noguchi and Fealey, discloses the fastener driver of claim 16, Kobori further discloses a fill valve assembly (filling valve; 71) coupled to the outer cylinder (cylinder case part; 11a)(Figure 9)(“an opening 74 is provided at a portion facing a filling valve 71 on a cylinder case part 11a of a housing 11”; [0057]), wherein the fill valve assembly includes a port (supply port) in selective fluid communication with a storage chamber (compression chamber; 45) between the outer (cylinder case part; 11a) and inner cylinders (cylinder; 12)(Figure 4), and wherein the fill valve assembly (filling valve; 71) also includes a fill valve (“a check valve is assembled in the filling valve 71”; [0046]) within the port (“when the supply port of compressed air supplying means is connected to the joint part 73, the check valve is opened, and a compressed gas is filled in the compression chamber 45”; [0046]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US2018/0290279 (Kobori) in view of US2019/0202043 (Noguchi) in view of US5263,842 (Fealey) in further view of US2021/0205969 (Zhu).
Regarding claim 20, Kobori, as modified by Noguchi, discloses the fastener driver of claim 19, Kobori further discloses a housing having a handle portion (handle part; 11c) and a cylinder support portion (protruding portion 21, 22)(Figure 1), and wherein the outer cylinder (cylinder case part; 11a) is at least partially received in the cylinder support portion (“a protruding portion 21 and 22 are provided in the cylinder case part 11a. The protruding portion 21 abuts on an outer peripheral surface of the cylinder 12…protruding portion 22 abuts the outer peripheral surface of the cylinder 12”; [0032]).
Neither Kobori, Noguchi nor Fealey disclose wherein the fill valve assembly is located within the handle portion.
Zhu discloses wherein the fill valve assembly (gas source port; 38)(Figure 6) is located within the handle portion (“the gas supply cylinder 11 is disposed within a handle 37 and has a gas source port 38 disposed in an end of the handle”; [0035]). Zhu further discloses the rotary knob 13 of gas port 38 is turnable by an operator to seal the gas supply cylinder with the valve assembly [0036](Figure 13).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Kobori’s fill valve assembly with the fill valve assembly located within the handle portion, as disclosed by Zhu. Doing so would allow the operator to easily reach the fill valve assembly knob to open and/or seal the gas supply cylinder, as recognized by Zhu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- US2020/0238493 (Wierzchon) discloses offsetting storage chambers for balance.
- US3494530 (Bade) discloses two cylinders inside a housing of a nailing device.
-US3406889 (Cast) discloses two cylinders inside a housing of a pneumatic nailing machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.N.S./Examiner, Art Unit 3731                                                                                                                                                                                                        

/JOSHUA G KOTIS/Examiner, Art Unit 3731